                                            Case 4:20-cv-00799-PJH Document 44 Filed 08/06/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        NAJARIAN HOLDINGS LLC, et al.,
                                                                                         Case No. 20-cv-00799-PJH
                                  8                     Plaintiffs,

                                  9              v.                                      ORDER DENYING MOTION TO
                                                                                         CLARIFY
                                  10       COREVEST AMERICAN FINANCE
                                           LENDER LLC,                                   Re: Dkt. No. 40
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On July 9, 2020, the court issued an order granting in part and denying in part

                                  15   defendant’s motion to dismiss. Dkt. 38. As permitted by the court’s order, plaintiffs

                                  16   Najarian Holdings LLC and Najarian Capital LLC filed a third amended complaint. Dkt.

                                  17   39. They also filed the present motion styled as a motion to clarify and, in the alternative,

                                  18   reconsider the court’s prior order. Dkt. 40. Defendant filed a response in opposition.1

                                  19           As relevant to this motion, in its order, the court granted defendant’s motion to

                                  20   dismiss plaintiffs’ fifth cause of action for violation of California’s Unfair Competition Law

                                  21   (“UCL”) because plaintiffs sought damages, which are not permitted under the UCL. Dkt.

                                  22   38 at 17. The court also noted that if plaintiffs intended to seek restitution, a remedy

                                  23   permitted under the UCL, then they would “need to allege specific money or property that

                                  24   defendant acquired from plaintiffs . . . .” Id. Plaintiffs’ motion states that they think the

                                  25   third amended complaint meets the prior order’s requirements but they “are unsure

                                  26
                                  27   1Defendant raises several objections to plaintiffs’ motion including failure to comply with
                                  28   Civil Local Rules 7-9 and 7-2, delay in filing the motion, and rearguing their prior motion.
                                       Dkt. 43.
                                           Case 4:20-cv-00799-PJH Document 44 Filed 08/06/20 Page 2 of 2




                                  1    whether the Court intended to rule that the Plaintiffs must do more than simply allege that

                                  2    defendant acquired specific money or property from Plaintiffs in order to cure the UCL

                                  3    pleading deficiencies.” Dkt. 40 at 2. Plaintiffs go on to state that that they are seeking

                                  4    clarification whether the court meant that even if plaintiff plead that defendant acquired

                                  5    specific money or property from plaintiffs that they may not continue to assert their claims

                                  6    under the UCL because only compensatory damages appear to be the appropriate relief.

                                  7    Id. at 3.

                                  8            “Neither the Federal Rules of Civil Procedure nor the Civil Local Rules provide for

                                  9    a motion for clarification.” Lou v. Ma Labs., Inc., No. 12-CV-05409 WHA NC, 2013 WL

                                  10   1615785, at *1 (N.D. Cal. Apr. 15, 2013) (citing United States v. Philip Morris USA Inc.,

                                  11   793 F. Supp. 2d 164, 168 (D.D.C. 2011)). “A number of courts have interpreted a ‘motion

                                  12   for clarification’ after the issuance of an order as a motion for relief from a judgment or
Northern District of California
 United States District Court




                                  13   order under Federal Rule of Civil Procedure 60.” Id. (collecting cases).

                                  14           Here, plaintiffs have filed their amended complaint and no motion challenging the

                                  15   pleadings is currently pending. Though they style their motion as a motion for

                                  16   clarification (or perhaps requesting reconsideration or relief from judgment), plaintiffs are

                                  17   essentially asking for an advisory opinion on the plausibility of their amended UCL claim.

                                  18   “No justiciable ‘controversy’ exists when parties ask for an advisory opinion.” Bhambra v.

                                  19   Ampco Sys. Parking, No. C 08-05326 CRB, 2009 WL 10694587, at *7 (N.D. Cal. June

                                  20   10, 2009) (citing Rhoades v. Avon Prods., Inc., 504 F.3d 1151, 1157 (9th Cir. 2007)). If

                                  21   defendant challenges the plausibility of such a claim, then the court will issue an opinion

                                  22   in due course. Until that time, the court will not opine on the plausibility of plaintiffs’ claim.

                                  23           For the foregoing reasons, the court DENIES plaintiffs’ motion for clarification.

                                  24           IT IS SO ORDERED.

                                  25   Dated: August 6, 2020

                                  26                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  27                                                  United States District Judge
                                  28
                                                                                       2
